                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 DAVID HARDY #159525,

        Plaintiff,

 v.                                                                Case No. 2:13-CV-230

 UNKNOWN AGEE, et al.,                                             HON. GORDON J. QUIST

       Defendants.
 __________________________/

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

       Plaintiff, David Hardy, a state prisoner at a Michigan Department of Corrections (MDOC)

facility, brought this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that the

remaining Defendants—Warden Duncan MacLaren, Administrative Assistance David Mastaw,

and Deputy Warden Kathy Olson—violated Plaintiff’s rights under the First Amendment by not

allowing him to attend Islamic services and Taleem (Islamic study classes) while Plaintiff was on

room restriction for refusing a work assignment. Defendants moved for summary judgment (ECF

No. 55) on the basis of a lack of personal involvement in the alleged constitutional violation and

qualified immunity. Plaintiff moved for summary judgment (ECF No. 57) and for default

judgment (ECF No. 62), arguing that he was denied participation in Islamic services and Taleem

and that Defendants’ characterization of Taleem as a leisure time activity is incorrect. Magistrate

Judge Timothy Greeley submitted a Report and Recommendation (R & R) recommending that the

Court grant Defendants’ motion for summary judgment and deny Plaintiff’s motions for summary

judgment and for default judgment. (ECF No. 65.)
        Plaintiff has filed objections to the R & R. (ECF No. 66.) Upon receiving objections to

the R & R, the district judge “shall make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1). This Court may accept, reject, or modify any or all of the magistrate judge’s findings

or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

        After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be adopted. The Court will address

Plaintiff’s objections in turn.

                                      I. Plaintiff’s Objections

        Plaintiff first argues that the R & R violates the Sixth Circuit orders in this case. By way

of background, the Court, on initial review of the complaint, entered judgment dismissing the case

on August 20, 2014. On May 8, 2015, the Sixth Circuit vacated the dismissal of Plaintiff’s First

Amendment claim but affirmed the dismissal of Plaintiff’s RLUIPA and Fourteenth Amendment

Claims. On remand, the Court dismissed Plaintiff’s First Amendment claim for failure to exhaust

administrative remedies.      The Sixth Circuit vacated the dismissal and reinstated the First

Amendment claim on March 5, 2018. Plaintiff claims that because the Sixth Circuit vacated this

Court’s dismissal at the initial screening phase, dismissal at the summary judgment phase would

be inconsistent with the Sixth Circuit’s rulings. However, the Sixth Circuit stated that “the

question of whether an inmate has other meaningful ways to practice his religion goes to the issue

of whether the restriction on religious practice is reasonable, an issue that may not be easily

resolved at the pleading stage.” (ECF No. 10 at PageID.190 (emphasis added).) Dismissal at the

summary judgment stage, after the Court has had an opportunity to review the facts of the case, is

fully consistent with the Sixth Circuit orders in this case.



                                                  2
        Next, Plaintiff argues that Taleem is not a leisure time activity that can be taken away on

room restriction. Yet, the policy directives Plaintiff cites—PD 05.03.104 and PD 03.03.105E—

do not support his position and actually undercut his argument. PD 05.03.104(J) provides that

prisoners who are on room restriction because of refusal to accept a work assignment are not

permitted to participate in leisure time activities during the workday. PD 03.03.105E states that if

a prisoner is subject to a “loss of privileges” sanction, then the prisoner will not be allowed to

attend group meetings for religious study but will still be allowed to attend primary religious

worship service. Thus, the policy directives indicate a distinction between primary religious

worship service and religious study groups, such as Taleem, supporting the argument that Taleem

is a leisure time activity that can be taken away as part of a sanction.

        Plaintiff further argues that PD 05.03.150(T), which states that a “warden or FOA Regional

Administrator may prohibit a religious practice only if it is a threat to custody and security,”

supports his contention that not allowing him to participate in Taleem violated Plaintiff’s rights.

However, Plaintiff fails to recognize that Defendants were not prohibiting Taleem, but rather were

acting in accordance with PD 05.03.150(C) in limiting religious practice “to maintain the order

and security of the facility.” As Defendant Olson noted in her affidavit, prisoners who refuse work

assignments “need to learn that there are consequences for refusing to engage in a job when one is

offered.” (ECF No. 36-3 at PageID.267.) By allowing prisoners on room restriction to still attend

their primary religious services while restricting other activities, Defendants are maintaining the

order and security of the facility.

        Plaintiff also takes issue with the magistrate judge’s determination that Defendants

MacLaren and Mastaw are not liable due to lack of personal involvement. Plaintiff reiterates that

he wrote letters (kites) and grievances, which were reviewed by MacLaren and Mastaw. Defendant



                                                  3
Olson reviewed Plaintiff’s letter to Defendant MacLaren, and immediately reinstated Plaintiff’s

participation in Islamic services but denied reinstatement of participation in Taleem. However,

the Sixth Circuit has stated that defendants whose “only roles in th[e] action involve the denial of

administrative grievances or the failure to act . . . cannot be liable under § 1983.” Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999). Thus, the Court agrees with the R & R that Defendants

MacLaren and Mastaw should be dismissed. In addition, the Court notes that, although the R & R

relieved Defendant Olson of liability on the basis of qualified immunity, Defendant Olson could

also be relieved of liability on the grounds that she did not engage in any active unconstitutional

behavior. As soon as Defendant Olson became aware that Plaintiff was being denied attendance

at weekly Islamic religious services, she corrected the “oversight.” And Defendant Olson merely

denied Plaintiff’s request to reinstate attendance at Taleem, which is more properly characterized

as a failure to act rather than any active behavior.

        Finally, Plaintiff disputes the magistrate judge’s determination that Defendants are entitled

to qualified immunity. But Plaintiff has pointed to no authority that indicates that a prisoner on

room restriction has had his rights violated if he is not allowed to attend religious study sessions,

let alone clearly established federal law on that point. Thus, the Court agrees that Defendants are

entitled to qualified immunity.

                                           II. Conclusion

        For the reasons stated above,

        IT IS HEREBY ORDERED that the December 11, 2018, Report and Recommendation

(ECF No. 65) is approved and adopted as the Opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF No.

55) is GRANTED.



                                                   4
       IT IS FURTHER ORDERED that Plaintiff’s motions for summary judgment and for

default judgment (ECF Nos. 57, 62) are DENIED.

       This case is concluded.

       A separate judgment will enter.



Dated: January 31, 2019                                 /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                 UNITED STATES DISTRICT JUDGE




                                           5
